                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JEREMY S. STAFFORD,                   )
 individually and on behalf of         )
 all others similarly                  )
 situated,                             )
                                       )
                   Plaintiff,          )
                                       )         1:19-cv-562
        v.                             )
                                       )
 CAROLINA FRESH WATER, LLC,            )
                                       )
                   Defendant.          )
                                       )

                                    ORDER

       Plaintiff Jeremy S. Stafford and Defendant Carolina Fresh

Water, LLC (“Defendant”) have agreed to the settlement of this

bona fide FLSA dispute after discovery and following arm’s-length

negotiations.     Defendant denies the claims asserted in this action

and denies all liability associated with any of the facts or claims

alleged in the lawsuit.          This action is before the court on

Plaintiff’s “Unopposed Motion for Approval of FLSA Settlement and

Order of Dismissal with Prejudice.”          (Doc. 14.)    Contemporaneous

with the filing of this motion, Plaintiff filed supplemental

memoranda with supporting information and exhibits.              (Docs. 15,

16.)    Based on this information and for the reasons that follow,

the motion will be granted.

       To approve a settlement, the court must determine whether it

is a fair and reasonable compromise of disputed claims and issues

arising from a bona fide dispute raised pursuant to the FLSA.




       Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 1 of 7
Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355

(11th Cir. 1982); see Taylor v. Progress Energy, Inc., 493 F.3d

454, 460 (4th Cir. 2007), superseded on other grounds as recognized

by Whiting v. The Johns Hopkins Hosp., 416 F. App’x 312, 316 (4th

Cir. 2011) (per curiam). Under § 216(b), when an action is brought

by an employee against his employer to recover back wages, the

proposed settlement must be presented to the district court for

review     and   determination   that   the   settlement   is   fair    and

reasonable.      Lynn’s Foods Stores, 679 F.2d at 1353-54.

     Under the FLSA, “there is a judicial prohibition against the

unsupervised waiver or settlement of claims.”       Taylor, 493 F.3d at

460 (citing D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 114–16

(1946)).    “[E]mployees cannot waive their right to overtime wages

[under the FLSA] unless such a settlement is overseen by the

Department of Labor or approved for fairness and reasonableness by

a district court.”      Boone v. City of Suffolk, 79 F. Supp. 2d 603,

605 n.2 (E.D. Va. 1999) (citing Lynn’s Food Stores, 679 F.2d at

1355). Thus, courts must determine that an FLSA settlement between

an employee and an employer represents a “fair and reasonable

resolution of a bona fide dispute over FLSA provisions” before

approving the settlement.        Hargrove v. Ryla Teleservices, Inc.,

No. 2:11cv344, 2013 WL 1897027, at *2 (E.D. Va. Apr. 12, 2013)

(quoting Lynn’s Food Stores, 679 F.2d at 1355).




                                    2

    Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 2 of 7
     When deciding whether there is a bona fide dispute as to a

defendant’s    liability   under   the     FLSA,    courts    consider   the

pleadings and the proposed settlement agreement.           Duprey v. Scotts

Co. LLC, 30 F. Supp. 3d 404, 408 (D. Md. 2014) (citing Lomascolo

v. Parsons Brinckerhoff, Inc., No. 1:08cv1310, 2009 WL 3094955, at

*16–17 (E.D. Va. Sept. 28, 2009)).            The FLSA claims at issue in

this case constitute a bona fide dispute.            Stafford has sought

redress from Defendant for alleged unpaid overtime pursuant to the

FLSA; Defendant has consistently denied liability under FLSA.

(Doc. 16 at 4.)      Although this case has not reached advanced

stages, the parties have performed adequate discovery to fairly

evaluate    the   potential   range      of    liability     and   recovery,

particularly in light of the cost and uncertainty that would

accompany continued litigation.         (Id. at 5-6.)

     Although the Fourth Circuit has not directly addressed the

relevant factors the court should consider when determining whether

a FLSA action settlement is fair and reasonable, district courts

within the circuit have generally considered the fairness factors

a court would consider under Federal Rule of Civil Procedure 23(e).

See Hoffman v. First Student, Inc., Civil No. WDQ–06–1882, 2010 WL

1176641, at *2 (D. Md. Mar. 23, 2010); Lomascolo, 2009 WL 3094955,

at *11.    For example, some courts have cited the following factors

for consideration:




                                    3

    Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 3 of 7
             (1) the extent of discovery that has taken place;
             (2) the stage of the proceedings, including the
             complexity, expense and likely duration of the
             litigation; (3) the absence of fraud or collusion
             in the settlement; (4) the experience of counsel
             who have represented the plaintiffs; (5) the
             probability of plaintiffs’ success on the merits
             and (6) the amount of the settlement in relation
             to the potential recovery.

Hargrove,    2013   WL   1897027,   at       *2   (citing   Lomascolo,      2009   WL

3094955, at *10).        “There is a strong presumption in favor of

finding a settlement fair that must be kept in mind in considering

the various factors to be reviewed in making the determination of

whether a settlement is fair, adequate and reasonable.” Lomascolo,

2009 WL 3094955, at *10 (internal quotations omitted).

     Here, the court finds the proposed settlement to be fair

reasonable.     Stafford will receive $13,560.00 for the damages he

allegedly incurred pursuant to the FLSA.                  (Doc. 16 at 6-7.)        In

considering the relevant factors, the court finds the following:

(1) the parties have engaged in sufficient discovery, including

the production of hundreds of pages of documents (id. at 5-6; Doc.

15-2 ¶ 13), (2) there is an absence of any showing of collusion or

fraud   in   the    settlement   agreement        (Doc.     16   at   6),   and    (3)

Stafford’s counsel is experienced in such cases, having handled

numerous other wage and hour matters (id.; Doc. 15-2 ¶¶ 1-11.)

The court has also considered the probability of Stafford’s success

on the merits and the amount of the settlement in relation to the

potential recovery.       The proposed settlement appears to be the


                                         4

    Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 4 of 7
product of arms-length bargaining between experienced counsel and

experienced Defendant’s counsel, who have independently evaluated

the likelihood of prevailing on their claims and defenses.            (Doc.

15-2 ¶¶ 13-15.)     It should therefore be approved.

      Under the FLSA, the court is authorized to award “a reasonable

attorney’s fee to be paid by the defendant, and costs of the

action,” in addition to any judgment awarded to the plaintiff.            29

U.S.C. § 216(b); see Poulin v. Gen. Dynamics Shared Res., Inc.,

No. 3:09-cv-00058, 2010 WL 1813497, at *3-4 (W.D. Va. May 5, 2010).

The   Fourth   Circuit   considers    twelve   factors    in   judging    the

reasonableness of an award of attorneys’ fees in FLSA cases:

            (1) the time and labor expended; (2) the
            novelty and difficulty of the questions
            raised; (3) the skill required to properly
            perform the legal services rendered; (4) the
            attorney’s opportunity costs in pressing the
            instant litigation; (5) the customary fee for
            like work; (6) the attorney’s expectations at
            the outset of the litigation; (7) the time
            limitations   imposed   by  the   client   or
            circumstances; (8) the amount in controversy
            and the results obtained; (9) the experience,
            reputation and ability of the attorney; (10)
            the undesirability of the case within the
            legal community in which the suit arose; (11)
            the nature and length of the professional
            relationship between attorney and client; and
            (12) attorneys’ fees awards in similar cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir.

1978). 1



1 These standards have been applied more recently in an unreported FLSA
case, Jackson v. Estelle’s Place, LLC, 391 F. App’x 239, 243 (4th Cir.


                                      5

      Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 5 of 7
     The lodestar award is generally used to determine the initial

estimate of reasonable attorneys’ fees under the FLSA, and then

the court may adjust the lodestar calculation according to other

factors.   Jackson, 391 F. App’x at 243–44 (quoting Blanchard v.

Bergeron, 489 U.S. 87, 94 (1989)).          The lodestar fee is “the number

of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.”         Lyle v. Food Lion, Inc., 954 F.2d 984,

988 (4th Cir. 1992) (quoting Hensley v. Eckerhart, 461 U.S. 424,

433 (1983)).       The lodestar fee is presumptively reasonable.               Id.

at 988-89 (citing Pennsylvania v. Del. Valley Citizens’ Council

for Clean Air, 478 U.S. 546, 565 (1986)).

     Here, Plaintiff’s counsel represents that the lodestar amount

is $19,720.50.        (Doc. 16 at 10-11.)           The settlement agreement

provides   that      Plaintiff’s     counsel    will      receive    $9,040    in

attorney’s fees and $400 in reasonably incurred out-of-pocket

costs,   for   a   total   of    $9,440.     (Id.    at   9.)    Based    on   the

supplemental       information    counsel    has     provided,      the   settled

attorneys’ fee amounts to a recovery of an aggregated blended rate

of $154.53 per hour. (Id. at 11.) The court finds this constitutes

a satisfactory compromised rate.           (Doc. 15-2 ¶ 22.)

     The court should not independently reduce any agreed-upon




2010) (per curiam), which, although not precedential, is nevertheless
entitled to the persuasiveness of its reasoning. See Collins v. Pond
Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).


                                       6

    Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 6 of 7
award under these circumstances. See Goldstein v. Costco Wholesale

Corp., 337 F. Supp. 2d 771, 774 n.1 (E.D. Va. 2004).              Moreover,

that the attorneys’ fee amount is to be paid separately from the

settlement amount to Stafford favors approval. The court therefore

finds that an attorneys’ fee and costs award of $9,440 is fair and

reasonable.

     IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion for

Approval of FLSA Settlement and Dismissal of Action with Prejudice

(Doc. 14) is GRANTED; the settlement of this FLSA action is

APPROVED and the Agreement may be consummated; the settlement shall

be paid to Stafford and his counsel as directed in the Agreement.

     IT   IS   FURTHER   ORDERED   that   the   above-captioned    case   is

DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that the court will retain jurisdiction

for the sole purpose of interpreting and enforcing the settlement.



                                             /s/   Thomas D. Schroeder
                                          United States District Judge
June 17, 2020




                                     7

    Case 1:19-cv-00562-TDS-LPA Document 17 Filed 06/17/20 Page 7 of 7
